DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the gas phase" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, 12-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billings US 2012/0177552.
Regarding claims 1, 2 and 9, Billings teaches a process for gasification of coal also comprising natural gas [0017] with a water in a reactor comprising a molten salt [0022] such as to adjust the equilibrium of water gas shift reaction [0025]. Hydrogen and CO2 are produced from the fuel (Para [0024]). The CO2 is captured by the molten salt sorbent. 
Regarding claim 3, the reference shows a single vessel for the reaction and the capturing (See Figure).
Regarding claim 10, the reference further teaches adding air or oxygen (See Para [0017]; Figure item 15).
Regarding claim 12, the reference teaches an operating temperature of 1800°F (Para [0038]). This reads on above 200°C. 
Regarding claim 13, the reference teaches a preferred embodiment with a reactor pressure of up to two atm (Para [0020]). This is above 1 bar. 
Regarding claim 14, the salt temperature is maintained by the heat of reaction from the exothermic reaction of magnesium silicate with CO2 to form magnesium carbonate (MgCO3) See Para [0038].
Regarding claim 15, the reference shows an external heater for start-up (Para [0018]). This heater will naturally contribute, at least in part, to maintaining the temperature. 
Regarding claim 20, the reference teaches an olivine or serpentine mineral with the sorbent that acts as a catalyst (Para [0028]).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boden et al. US 2012/0028145.
Regarding claims 2 and 4, Boden et al. teaches a process for producing hydrogen from hydrocarbons (Abstract). The reference teaches a separate arrangement for the interaction of the pre-reformed hydrocarbon fuel with a molten salt, i.e. in a reactor placed downstream of the reformer (claim 1 ). A WGS reactor is placed downstream of the molten salt reactor [032]- [034], Figure 1. A catalyst in the reforming reactor is separated from the molten salt reactor [0033]. One skilled in the art would envisage that some CO2 is captured in the molten salt reactor 12. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boden et al. US 2012/0028145.
Regarding claim 5, the Boden et al. reference teaches that an inlet stream 10 to the second vessel 12 comprises a hydrogen and carbon dioxide containing gas mixture (Para [0034]). The outlet of the molten carbonate salt reactor will have a higher hydrogen concentration.
The reference teaches two separate vessels. However, the reference does not teach that a recycle stream transfers a hydrogen rich gas stream from the second vessel to the first vessel. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to add a recycle stream and transfer the outlet hydrogen rich stream from the second vessel to the first vessel. One would be motivated to do so in an effort to further concentrate the hydrogen within the outlet of the first stream by adding more hydrogen. The reference recognizes the severe issues raised by contamination in a downstream fuel cell (Para [0009]). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billings US 2012/0177552.
Regarding claim 11, the reference does not teach the claimed ratio of steam and carbon. However, the ratio or amount of steam used is directly related to the rate of hydrogen production. 
At the time of following it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of steam vs carbon. A lower amount of steam would result in all of the steam being used to generate H2. This would make steam as the limiting agent. 


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billings US 2012/0177552 in view of Van Hook US 4668494.
Regarding claims 16 and 17, Billings teaches an electrically heated external heater.
Van Hook teaches a method of steam reforming of hydrocarbons (Abstract).  The reforming reaction is heated by a heat transfer medium which is heated by an ammonia burner or a solar concentrator (Col. 3, lines 33-61).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the heating methods of Van Hook as the heating method for heating the reactor of Billings. One would be motivated to substitute functionally equivalent heating methods. 


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billings US 2012/0177552, in view of Liu et al. US 2016/0304344.
Regarding claims 18 and 19, Billings recovers the used sorbent as alkali carbonate (Para [0026]). 
However, the reference does not teach regenerating the sorbent and recovering the captured CO2 from the used carbonate. 
Liu et al. teaches a reactor and process for production of hydrogen gas from carbon-containing fuel in a reaction that generates carbon dioxide (Abstract). The reference teaches that bio-oil with steam is reformed in gas phase on contact with a hot catalyst and CO2 is captured with a sorbent (Para [0095]). The sorbent is a CaO/MgO (Para [100]). Liu teaches sorbent regeneration by thermal treatment (Para [0051]) to recover CO2 from the carbonate.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to regenerate the spent sorbent carbonate of Billings by the thermal treatment method of Liu. One would be motivated to do so in an effort to regenerate the sorbent. 

Claim(s) 1-3, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2016/0304344, in view of Harada et al. “Tri-lithium borate…”. 
Regarding claim 1, Liu et al. teaches a reactor and process for production of hydrogen gas from carbon-containing fuel in a reaction that generates carbon dioxide (Abstract). The reference teaches that bio-oil with steam is reformed in gas phase on contact with a hot catalyst and CO2 is captured with a sorbent (Para [0095]). The sorbent is CaO/MgO (Para [100]). The reference further teaches that the catalyst and sorbent are combined in a monolithic bed structure so that fuel and steam are contacted in this bed to make H2 and so that CO2 is generated and captured in-situ (Para [0101]). 
Liu et al. differs in that claim 1 requires the fuel and steam to interact with a sorbent comprising molten salt when they are converted to H2 and CO2. 
Harada et al. teaches alkali borates as a high capacity CO2 adsorbent working at relatively more desirable temperature ranges (Abstract). The reference highlights the property of the sorbent as an attractive option for treating the combustion product streams, particularly gases including CO2. Further the reference teaches the use of the material for high efficiency hydrogen generation by sorption enhanced steam reforming (Pg. #22224, left column, last paragraph.). The reference highlights the lower temperature working range of the borate material, relative to higher temperature range of CaO sorbent with similar CO2 uptake capacity (See Fig. 11 Pg. #22232). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the molten borate salt sorbent of Harada in the process of Liu. One would be motivated to do so in an effort to reduce the CO2 capture temperature without sacrificing significant uptake capacity. 
Regarding claim 2, Liu et al. teaches a reactor and process for production of hydrogen gas from carbon-containing fuel in a reaction that generates carbon dioxide (Abstract). The reference teaches that bio-oil with steam is reformed in the gas phase on contact with a hot catalyst and that CO2 is captured with a sorbent (Para [0095]). The sorbent is CaO/MgO (Para [100]). The reference further teaches that the catalyst and sorbent are combined in a monolithic bed structure so the fuel and steam are contacted in this bed to make H2 and so CO2 is generated and captured in-situ (Para [0101]).
Liu et al. differs in that claim 2 requires exposing the CO2 to a sorbent comprising molten salt for capture.
Harada et al. teaches alkali borates as high capacity CO2 adsorbent working at more desirable temperature ranges (Abstract). The reference highlights the property of the sorbent as an attractive option for treating the combustion product streams, particularly gases including CO2. Further the reference teaches the use of the material for high efficiency hydrogen generation by sorption enhanced steam reforming (Pg. #22224, left column, last paragraph.). The reference highlights the lower temperature working range of the borate material, relative to higher temperature range of CaO sorbent with similar CO2 uptake capacity (See Fig. 11 Pg. #22232). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the molten borate salt sorbent of Harada in the process of Liu. One would be motivated to do so in an effort to reduce the CO2 capture temperature without sacrificing significant uptake capacity. 
Regarding claim 3, Liu et al. teaches a monolith with both reforming catalyst and the sorbent in one vessel (Fig. 6A). 
Regarding claims 18 and 19, the Liu reference teaches sorbent regeneration by thermal treatment (Para [0051]). This will recover CO2 from the carbonate. 
Regarding claim 20, the Liu reference teaches an embodiment with a combined catalyst and sorbent monolith (Para [0060]). 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6-8 Harada et al. “Tri-lithium borate…” teaches a Li3BO3 sorbent for CO2 capture (Abstract).  However it does not teach or suggest multiple metals in the borate as recited in the formula of claim 6. 


Relevant Prior Art
Ding et al. “Adsorption-enhanced steam-methane reforming” teaches steam-methane reforming in the presence of hydrotalcite-based CO2 adsorbent (Abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                               


/STEVEN J BOS/           Primary Examiner, Art Unit 1736